Citation Nr: 0944094	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1986 to March 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated appeals seeking compensable 
ratings for residuals of a turbinectomy and polypectomy with 
allergic rhinitis, and for a neck scar.  In his November 2006 
Substantive Appeal, he limited his appeal to the claim of 
service connection for residuals of a right hand injury, 
withdrawing his appeal in the other matters. 


FINDING OF FACT

The Veteran is not shown to have any residual disability from 
a right hand injury he sustained in service, or to have had 
any right hand disability during the pendency of this appeal.  


CONCLUSION OF LAW

Service connection for residuals of a right hand injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
August 2006 letter informed the Veteran of disability rating 
and effective date criteria; he is not prejudiced by the 
timing error as to the notice because this decision does not 
address any rating or effective date matters.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO arranged for an examination on 
behalf of VA in October 2005.  The Veteran has not identified 
any critical evidence (i.e., showing or suggesting current 
right hand disability) that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Factual Background

The Veteran's STRs reveal that in February 1996 he was seen 
for complaints of right hand pain with writing and with 
extension and abduction; the diagnosis was tendonitis.  In 
March 1997 he was again seen for complaints of right hand 
pain.  In February 1999, he complained of bilateral hand pain 
occurring when he overworked his hands; he treated the pain 
with Tylenol and Motrin.  On examination, his hands had full 
range of motion and no inflammation.  The impression was rule 
out arthritis; he was given Naproxen for pain.  In October 
1999, he was again seen for right hand overuse pain; it was 
noted that Naproxen works well for the pain.  In September 
2001, he was seen for complaints of right hand pain, and 
reported that it hurt more when typing; he rated the pain 5 
(on a scale of 10), and that Motrin provides no pain relief 
but Naproxen brought relief.  On examination, pain was noted 
in the second and third digits with extension and in the 
forearm with flexion.  The diagnosis was tendonitis secondary 
to overuse/positioning.  A separate September 2001 
occupational therapy record notes the Veteran was seen for 
treatment, including ultrasound, night resting splint, 
ergonomic principles education, and exercises to strengthen 
the hand and facilitate nerve gliding.  A keyboard and mouse 
wrist rest as well as an ergonomic mouse to decrease 
repetitive movement and support the carpal tunnel structures 
while using the computer were recommended.  His initial pain 
rating was 1-2/5 at rest and up to 3-4/5 by the end of the 
work day; on his last visit, his pain was 0-1/5 at rest and 
2/5 when working.  

On October 2005 pre-discharge examination on behalf of VA, it 
was noted that the right hand symptom the Veteran reported 
was constant pain (that felt like tendons hang on something 
and then pop).  The current treatment was occupational 
therapy, Motrin, Tylenol, Naproxen, ergonomic education, and 
wrist exercises.  The functional impairment alleged was 
difficulty performing repetitive motions for more than 1 hour 
due to pain.  On physical examination, the Veteran was able 
to tie shoelaces, fasten buttons, and pick up a piece of 
paper and tear it without difficulty.  His right hand 
strength was within normal limits.  X-rays of the right hand 
found no evidence of fracture or other significant bone or 
soft tissue abnormality.  The examiner opined that there was 
"no diagnosis because there is no pathology to render a 
diagnosis."  

In his June 2006 notice of disagreement, the Veteran reported 
that he continues to have tendonitis in his right hand and 
that he uses a specialized computer mouse.  He indicated that 
if he does not use his special equipment and do the physical 
therapy program set up for him while he was on active duty, 
his tendons swell and he cannot use the hand.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with a continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the Veteran received treatment for 
right hand injury diagnosed as tendonitis in service.  
However, tendonitis was not found when he was examined on 
behalf of VA just prior to his separation from discharge, 
reflecting that the complaints of right hand pain/tendonitis 
in service were acute, and did not represent chronic hand 
disability.  Therefore, the threshold matter necessary to 
substantiate his claim of service connection for residuals of 
the injury is that there must be competent evidence (a 
medical diagnosis) of a current disability (i.e., one that 
existed on or after the date of application for service 
connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The October 2005 pre-discharge examination did not 
reveal any physical examination or X-ray findings of current 
residuals of a right hand injury in service (or of any right 
hand disability).  The examiner opined that "there is no 
pathology to render a diagnosis." The Veteran has not 
reported any treatment for right hand disability during the 
appeal period (records of which could be sought).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  The Veteran's statements that he has a right 
hand disability (tendonitis), and that it is related to his 
service, are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition).  
The diagnosis of a chronic tendonitis is not one that can be 
established by lay observation.  The Veteran argues that he 
experiences pain and swelling in his right hand if he does 
not use specialized computer equipment and perform the 
physical therapy program learned during active duty.  He is 
certainly capable of identifying pain in his hand; however, 
pain alone, without a diagnosed or underlying malady or 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

Absent competent evidence of a medical diagnosis of a current 
right hand disability, service connection for such disability 
cannot be granted.  See Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  As there is no competent evidence of 
current residuals of a right hand injury in service (or of 
any current right hand disability), the threshold requirement 
is not met; the claim must be denied.  


ORDER

Service connection for residuals of a right hand injury is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


